Title: To James Madison from Ebenezer Herrington, 1 August 1808
From: Herrington, Ebenezer
To: Madison, James



Dear Sir,
Johnstown Montgy. County N. York Aug 1st. 1808

I have a son by the name of Barzillai Herrington & who has for some time hitherto been in the employ of the merchant service and sailing under the American Flag & having lately understood that he has lately been impressed into the naval service of Britain or France and that the American Government, has notified that event, & requests the exhibition of proof of his citizenship
Should my information be correct, I will thank you to intimate the same to me & when, where & how the proof must be made  I remain respectfully your humble servant

Ebenezer Herrington

